Citation Nr: 0904805	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignancies with 
history of melanoma, basal cell carcinoma and dysplastic nevi 
due to jet fuel exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Malignancies with history of melanoma, basal cell carcinoma 
and dysplastic nevi due to jet fuel exposure are not shown to 
be the result of service.


CONCLUSION OF LAW

Malignancies with history of melanoma, basal cell carcinoma 
and dysplastic nevi due to jet fuel exposure were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107(b) (West 2002 and Supp 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a fully compliant post adjudication VCAA 
notice by letter dated in May 2007.  In the letter, the 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records.  The notice included, in general, the 
provisions for degree of disability assignable and the 
effective date of the claim, that is, the date of receipt of 
the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in March 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, private medical records, VA examinations 
and sought an opinion from the Veterans Health Administration 
(VHA).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities such as malignant tumors 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year after discharge from 
service.  38 U.S.C.A. § § 1112, 1113, 1137; 38 C.F.R. 
§ § 3.307, 3.309 (2008).


Factual Background

The Veteran's service records show he was a refueling 
operator.  Service treatment records show that on September 
10, 1968 he had an impression of contact dermatitis in the 
area of his watchband.  On September 17, 1968, the examiner 
indicated a possible link between the Veteran's dermatitis 
and his exposure to JP-4 jet fuel, which the Veteran spilled 
on his arm.  On September 20, 1968, the rash on his left 
wrist was improving.  In February 1969, he was again treated 
for dermatitis on his left wrist and admitted to wearing a 
watch.  

After service, private medical records first show a diagnosis 
of malignant melanoma of the left upper arm, in October 2000, 
which was excised in November 2000.  In February 2001, basal 
cell carcinoma of the right scapula was first diagnosed.  In 
January 2002, dysplastic nevus in the left lower back was 
first diagnosed.  Subsequently, the records show multiple 
diagnosis of basal cell and dysplastic nevi.  Areas affecting 
the Veteran's body include shoulder, neck, chest, and back.  

Opinions from the Veteran's private doctor, Dr. Miller, are 
of record.  In October 2003, Dr. Miller indicated that the 
Veteran has a significant history of cutaneous malignancies 
with history of melanoma, multiple basal cell carcinomas and 
dysplastic nevi, which are potential precursors to melanoma.  
Dr. Miller noted that there is potential evidence to support 
an association between the Veteran's exposure to jet fuels 
during service and his subsequent development of 
malignancies, based on studies that have shown that jet fuels 
induce the production of and release of pro-inflammatory 
cytokines and create the potential for chronic inflammation 
which may contribute to the development of skin disease.  He 
concluded that it was impossible to determine either way 
conclusively whether or not the Veteran's exposure to jet 
fuels resulted in his cutaneous malignancies, however there 
was no evidence to refute this potential either.  

On VA examination in January 2004, the examiner provided 
diagnoses to include malignant melanoma of the skin of the 
left arm resected, multiple basal cell carcinoma lesion (8 to 
9 in total) resected or treated with liquid nitrogen and 
multiple dysplastic nevi of the skin.  The examiner opined 
that while there is some evidence to suggest an effect of jet 
fuel on the immunity system, this is a scant and indirect 
association with various skin cancer and an association 
cannot be established without resort to speculation.  

Private medical records show that the following month, in 
February 2004, the Veteran had a diagnosis of basal cell 
carcinoma in the mid back.  In September 2004, he had a 
diagnosis of basal call in his left neck.  

In April 2005, Dr. Miller opined that based on the studies he 
has read, exposure to jet fuels can disrupt the skin barrier 
function and cause skin irritation and alter the skin 
structure/stratum corneum.  This in combination with sun 
exposure would increase risks for cutaneous malignancies.  He 
concluded that based on the Veteran's history of multiple 
cutaneous malignancies and exposure, consideration for a 
correlation between the two must be considered.  In June 
2007, Dr. Miller concluded that based on his review of the 
medical literature, there is as likely as not an association 
between the Veteran's skin cancers and his jet fuel exposure.  

On VA examination in June 2007, it was noted that the onset 
of the Veteran's melanoma was in November 2000, which was 
removed and did not return.  The onset of basal cell 
carcinoma was in October 2000.  The Veteran was unsure of the 
onset of dysplastic nevi, which were removed in 2002.  The 
diagnoses were residual tender scar on the left arm, from 
melanoma removal; residual nontender scars from basal cell 
carcinoma and dysplastic nevi removal.  The reviewing 
examiner concluded that an opinion could not be offered 
regarding the history of melanoma, basal cell carcinoma and 
dysplastic nevi and jet fuel exposure because any opinion 
would be speculation.  

Private medical records show that in June 2007, the Veteran 
had basal cell carcinoma on his upper arms and lip.  

The Veteran submitted articles suggesting that repeated 
contact with military aviation turbine fuel JP-4 can cause 
dermatitis, may cause skin cancer in mice or rats and there 
may be a lapse of many years between the exposure to 
carcinogen and development of cancer.  

The Board requested a VHA medical opinion.  The examiner, 
Chief of Dermatology, reviewed the appellant's claims file in 
October 2008.  Based on the evidence contained therein, the 
examiner concluded that it is more likely than not that the 
Veteran's skin cancers were not caused by exposure to jet 
fuel.  The examiner explained that the Veteran was treated 
for dermatitis in September 1968 and February 1969, these 
visits were for acute events as they were spread six to seven 
months apart and it is very likely that the Veteran's arm 
healed completely between visits (the examiner's reference to 
service records in September 1969 appears to be a misprint as 
the context of the opinion suggests that he was referencing 
the September 1968 records).  The examiner found that more 
importantly, the Veteran in service was treated for his left 
arm and there was no record of contact exposure to any of the 
body areas that developed skin cancer, including the 
shoulder, neck chest and back.  The examiner noted that a 
search using the Pubmed database found no articles in 
dermatology literature pertaining to jet fuel causing any 
type of skin cancer.  Rather articles on this topic are 
primarily in toxicology literature, usually using mice as 
subjects and show that skin exposed many months to frequent 
application of jet fuel developed squamous cell carcinoma of 
the mice skin.  Furthermore, even if jet fuel chronically 
irritated the skin on the Veteran's left arm, there is no 
medical evidence that such a situation would cause skin 
cancer at distant sites such as the shoulder, neck, chest and 
back.  

Analysis

The service treatment records show that in September 1968 and 
February 1969 the Veteran was treated for dermatitis, and 
there was no finding of dermatitis on separation examination.  
After service, malignant melanoma, basal cell carcinoma and 
dysplastic nevi were first documented between 2000 and 2002, 
more than thirty years after service.  The absence of 
documented complaints indicative of a skin condition from 
1970 to 2000 weighs against the claim that melanoma, basal 
cell carcinoma and dysplastic nevi, first documented between 
2000 and 2002 are related to service on the basis of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).

The absence of continuity of symptoms from 1970 to 2000 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
Veteran has associated his current skin problems to service, 
the absence of medical evidence of continuity of 
symptomatology outweighs the Veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disability based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established.  

Melanoma, basal cell carcinoma and dysplastic nevi are not 
conditions under case law that has been found to be capable 
of lay observation, and the determination as to their 
presence therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the questions are the diagnosis of melanoma, 
basal cell carcinoma and dysplastic nevi, not capable of lay 
observation, and therefore medical in nature, and of medical 
causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements that his current melanoma, basal cell 
carcinoma and dysplastic nevi are related to any injury or 
event of service origin, including exposure to jet fuel.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, there is competent 
medical evidence for and against the claim of service 
connection for malignancies with history of melanoma, basal 
cell carcinoma and dysplastic nevi due to jet fuel exposure.  
The evidence of record supporting service connection for 
consists of opinions from the Veteran's private doctor, Dr. 
Miller.  The evidence against the claim consists of the VHA 
opinion of October 2008.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Greater 
weight may be placed on one opinion over another depending on 
factors such as reasoning employed and whether the examiner 
was informed of the relevant facts.  Nieve- Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the 
factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VHA opinion because the opinions are 
supported by a rationale, detailed and consistent with other 
evidence of record.  The Board rejects the favorable opinions 
by the Veteran's private doctor, Dr. Miller, in October 2003 
and April 2005 because they are expressed in terms of 
"possibility."  In October 2003, Dr. Miller noted that 
there is potential evidence to support an association between 
the Veteran's exposure to jet fuels during service and his 
subsequent malignancies, while in April 2005 he concluded 
that jet fuels can disrupt the skin barrier function and 
cause skin irritation and later the skin/structure/stratum 
corneum.  An opinion expressed in the term of possibility 
also implies that it may not be possible and it is too 
speculative to establish a nexus between the Veteran's skin 
disorder and service.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (The term "possibility" also implies that it "may not 
be possible" and it is too speculative to establish a 
nexus.).  The Board rejects Dr. Miller's opinion in June 2007 
because a rationale was not provided.  The opinion did not 
account for service treatment records showing the Veteran was 
treated for dermatitis near his left wrist only and not other 
areas of his body where he later developed the malignancies.  
The opinion also did not cite to medical literature 
referenced.  Conversely, the negative VHA opinion in October 
2008 was based on relevant facts pertinent to the Veteran's 
case and reflected a review of all records contained in the 
Veteran's claims file.  The VHA opinion provided a rationale 
noting that the Veteran was not treated for dermatitis during 
service on areas of his body where he later developed skin 
cancer and there was no medical evidence that the dermatitis 
he was treated for in service was related to skin cancer at 
distant cites.  The examiner cited to specific medical 
literature relied on in rendering the opinion.  

For the above reasons, in balancing the weight of the 
opinions, the Board places greater weight on the unfavorable 
VHA nexus opinion, which is that it is more likely than not 
that the Veteran's skin cancers were not caused by exposure 
to jet fuel.  

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for malignancies with history of melanoma, 
basal cell carcinoma and dysplastic nevi due to jet fuel 
exposure is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


